DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/21/20, 8/16/21 & 2/4/22, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display control unit is configured to display a patch image”, “measurement control unit is configured to measure”, in claims 9 & 12; and “coordinate acquisition unit configured to acquire the target coordinates”, “pixel value 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0 716 312 to Miseli.

(Abstract), comprising: 
a display control step of displaying a patch image generated based on a pixel value at target coordinates in an original image (“the computer system generates a plurality of selected test patterns for displaying various objects on the display device to initially identify whether there exist any identifiable video artifacts (Step 145)”, page 5, lines 51-52), on a display screen at patch display coordinates different from the target coordinates (Fig. 5A & 5B, “the video test pattern can be dynamically altered in size, placement or even exited through depression of a specific predetermined key of the alpha-numeric keyboard or any other means in transferring information approximately in real-time (Steps 180-195). For example, for an alpha-numeric keyboard having arrow keys, such keys may be configured to move the pattern up, down, left or right by one pixel. A typical configuration of these alpha-numeric keys for local control of the test pattern are illustrated in Tables B and C (see below) for illustrative purposes. The term "dd" is an integer value to be entered in combination with the switch; otherwise, a default value will be interpreted. tabl0002 Typical Pattern Moving Keystrokes KEYSTROKE FUNCTION "l", "c", "u", "d", "↓", "↑", "←", ".fwdarw." Moves test pattern 1 pixel up, down, left or right. "L", "R", "U", "D" Moves test pattern 10 pixels up, down, left or right. "1" (keypad) Moves test pattern diagonally in the Southwest direction. "3" (keypad) Moves test pattern diagonally in the Southeast direction. "7" (keypad) Moves test pattern diagonally in the Northwest direction. "9" (keypad) Moves test pattern diagonally in the Northeast direction. "0" (keypad) Moves test pattern automatically in the direction last moved. "Delete" Stops test patterns automatic motion. "+" (keypad) Moves test pattern faster. "-" (keypad) Moves test pattern slower. "*" (keypad) Moves test pattern in random directions. "g (number x, number y)" Test pattern is displayed at (x, y) coordinates on the display screen. "h" Test pattern returns to home position. "-" Test pattern returns to the last position. "+" Test pattern is displayed at a next position”, page 6, line 6-10); and 
a measurement control step of measuring a physical property value of light from the patch image displayed on the display screen (“The test patterns are monitored visually to detect video artifacts. Alternatively, monitoring may be performed by measuring devices such as signal analyzing devices or optical testing devices”, Abstract).

Regarding claim 2. Miseli discloses a coordinate acquisition step of acquiring the target coordinates; a pixel value reading step of reading out the pixel value at the target coordinates; and a patch image generation step of generating the patch image based on the pixel value (“In the locator test pattern, after performing the above operations so that the system is aware that the display is a VGA display, the target pixel 230 is aligned with the improperly illuminated pixel 235 to illustrate that there exists an illumination defect at (400, 280) as shown in Figure 5B. Thereafter, the absolute location of the improperly illuminated pixel and the chosen square size can be stored globally in the configuration file or locally by writing to an existing file or storing the state of the pattern into storage elements”, page 7, lines 45-49), and in the display control step, the patch image is (“a test pattern having dynamically alterable attributes is illustrated in operation on a display screen 200. The test pattern being a "locator" pattern 205 comprises a moveable and scalable square 210 having a first plurality of locator lines 215a-215d appearing to be anchored at vertices 220a-220d of the square 210 and a second plurality of locator lines 225a-225d equidistant between the vertices 220a-220d. Unlike the first plurality of locator lines 215a-215d, the second plurality of locator lines 225a-225d appear to be anchored only about the square 210 and are vertically and horizontally adjusted according to the adjustment of the square 210. The locator pattern 205 further comprises a target pixel 230 at the origin of the square 210 which designates an absolute location (i.e., horizontal and vertical coordinates in pixels) of any pixel or vertex of an object aligned with the target pixel 230”, page 7, lines 35-42).

Regarding claim 3. Miseli discloses wherein the measurement method is performed in a measurement system comprising an information processing device and a display device configured to be able to communicate with each other, the display screen is provided on the display device, the original image is generated in the information processing device, and the coordinate acquisition step is performed by any one of the information processing device and the display device (“The video subsystem 115 includes a video controller 116 coupled to the system bus 130 to receive as input these data signals generated from the host processor 111 and converts them into a particular format utilized by a frame buffer 117. The video controller 116 then inputs these converted data signals into the frame buffer 117. The frame buffer 117 transforms the converted data signals into corresponding video signals having coherent timing relationships to drive a display device 135 coupled through a unidirectional data display bus 136. When analyzing signal characteristics by signal testing devices such as oscilloscopes, spectrum analyzers, logic analyzers and the like, it is important for the video signals to contain data producing coherent timing due to inherent difficulties in analyzing these video signals when improperly synchronized or containing arbitrary video pixel data. Thus, more precise measurements may be made than attempting to analyze the video patterns having arbitrary data”, page 4, lines 18-26).

Regarding claim 4. Miseli discloses wherein the pixel value reading step and/or the patch image generation step is performed by the information processing device (“the computer system generates a plurality of selected test patterns for displaying various objects on the display device to initially identify whether there exist any identifiable video artifacts (Step 145)”, page 5, lines 50-51).

Regarding claim 5. Miseli discloses wherein the pixel value reading step and/or the patch image generation step is performed by the display device (“n the event that the defect is detected with the display screen or its associated display drive circuitry, the test pattern may be stored globally in the configuration file prompting the host processor to update the configuration file (Steps 200-210) or the test pattern may be stored locally within an external file or into local storage registers (Steps 215)”, page 7, lines 21-23, and furthermore the Office takes Official Notice that the concepts of distributed processing where various data processing steps may be done remotely on a server or locally in a smart display device are widely known and understood by those of ordinary skill in the art as obvious variants).

Regarding claim 7. Miseli discloses wherein the pixel value is a RGB value generated by converting a CMYK value (the Office takes Official Notice that conversion of CMYK to RGB is well known by those of ordinary skill in the art), and 
the measurement method further comprises a verification step of verifying whether luminance and/or chromaticity determined according to the physical property value is a value corresponding, in a specific standard, to the CMYK value (“for optical evaluation, an external optical testing device 127 (e.g., colorimeter, photodetector, spectraradiometer) may be directed toward a display screen of the display device 135 for measuring area or pixel illuminance, chromaticity, shadowing and other light-related characteristics of the display device 135 ”, page 4, lines 41-44, again conversion of CMYK to RGB is well known by those of ordinary skill in the art).

Regarding claim 8. Claim 8 is rejected for the same reasons and rational as provided above for claim 1.

Regarding claim 9. Miseli discloses a measurement system (Abstract) comprising: 
a display screen (Fig. 2, Display Device 135); 
(Fig. 2, Video Subsystem 115); 
a measurement control unit (Fig. 2, I/O Subsystem 120); and 
a sensor (Fig. 2, Optical Testing Device 127), 
wherein the display control unit is configured to display a patch image generated based on a pixel value at target coordinates in an original image (“the computer system generates a plurality of selected test patterns for displaying various objects on the display device to initially identify whether there exist any identifiable video artifacts (Step 145)”, page 5, lines 51-52), on the display screen at coordinates different from the target coordinates (Fig. 5A & 5B, “the video test pattern can be dynamically altered in size, placement or even exited through depression of a specific predetermined key of the alpha-numeric keyboard or any other means in transferring information approximately in real-time (Steps 180-195). For example, for an alpha-numeric keyboard having arrow keys, such keys may be configured to move the pattern up, down, left or right by one pixel. A typical configuration of these alpha-numeric keys for local control of the test pattern are illustrated in Tables B and C (see below) for illustrative purposes. The term "dd" is an integer value to be entered in combination with the switch; otherwise, a default value will be interpreted. tabl0002 Typical Pattern Moving Keystrokes KEYSTROKE FUNCTION "l", "c", "u", "d", "↓", "↑", "←", ".fwdarw." Moves test pattern 1 pixel up, down, left or right. "L", "R", "U", "D" Moves test pattern 10 pixels up, down, left or right. "1" (keypad) Moves test pattern diagonally in the Southwest direction. "3" (keypad) Moves test pattern diagonally in the Southeast direction. "7" (keypad) Moves test pattern diagonally in the Northwest direction. "9" (keypad) Moves test pattern diagonally in the Northeast direction. "0" (keypad) Moves test pattern automatically in the direction last moved. "Delete" Stops test patterns automatic motion. "+" (keypad) Moves test pattern faster. "-" (keypad) Moves test pattern slower. "*" (keypad) Moves test pattern in random directions. "g (number x, number y)" Test pattern is displayed at (x, y) coordinates on the display screen. "h" Test pattern returns to home position. "-" Test pattern returns to the last position. "+" Test pattern is displayed at a next position”, page 6, line 6-10), and 
the measurement control unit is configured to measure, with the sensor, a physical property value of light output from a region where the patch image is displayed (“The test patterns are monitored visually to detect video artifacts. Alternatively, monitoring may be performed by measuring devices such as signal analyzing devices or optical testing devices”, Abstract).

Regarding claim 10. Miseli discloses a coordinate acquisition unit configured to acquire the target coordinates, a pixel value reading unit configured to acquire the pixel value at the target coordinates, and a patch image generation unit configured to generate the patch image based on the pixel value (“In the locator test pattern, after performing the above operations so that the system is aware that the display is a VGA display, the target pixel 230 is aligned with the improperly illuminated pixel 235 to illustrate that there exists an illumination defect at (400, 280) as shown in Figure 5B. Thereafter, the absolute location of the improperly illuminated pixel and the chosen square size can be stored globally in the configuration file or locally by writing to an existing file or storing the state of the pattern into storage elements”, page 7, lines 45-49), 
wherein the display control unit is configured to display the patch image on the display screen (“a test pattern having dynamically alterable attributes is illustrated in operation on a display screen 200. The test pattern being a "locator" pattern 205 comprises a moveable and scalable square 210 having a first plurality of locator lines 215a-215d appearing to be anchored at vertices 220a-220d of the square 210 and a second plurality of locator lines 225a-225d equidistant between the vertices 220a-220d. Unlike the first plurality of locator lines 215a-215d, the second plurality of locator lines 225a-225d appear to be anchored only about the square 210 and are vertically and horizontally adjusted according to the adjustment of the square 210. The locator pattern 205 further comprises a target pixel 230 at the origin of the square 210 which designates an absolute location (i.e., horizontal and vertical coordinates in pixels) of any pixel or vertex of an object aligned with the target pixel 230”, page 7, lines 35-42).

Regarding claim 11. Miseli discloses an information processing device and a display device configured to be able to communicate with each other, 
wherein the display screen is provided on the display device, the original image is generated in the information processing device, and the coordinate acquisition unit is provided on any one of the information processing device and the display device (“The video subsystem 115 includes a video controller 116 coupled to the system bus 130 to receive as input these data signals generated from the host processor 111 and converts them into a particular format utilized by a frame buffer 117. The video controller 116 then inputs these converted data signals into the frame buffer 117. The frame buffer 117 transforms the converted data signals into corresponding video signals having coherent timing relationships to drive a display device 135 coupled through a unidirectional data display bus 136. When analyzing signal characteristics by signal testing devices such as oscilloscopes, spectrum analyzers, logic analyzers and the like, it is important for the video signals to contain data producing coherent timing due to inherent difficulties in analyzing these video signals when improperly synchronized or containing arbitrary video pixel data. Thus, more precise measurements may be made than attempting to analyze the video patterns having arbitrary data”, page 4, lines 18-26).

Regarding claim 12. Claim 12 is rejected for the same reasons and rational as provided above for claim 9.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 20090231623 to Kuwabara has a receiving section receiving job end notification from a host control section. A processing section inhibits an interrupt from a host control section different from another host control section. The processing section transmits instruction of target processing, and relays communication between the latter host control section and another processing section such that communication with the latter host control section is maintained during period from job start notification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672